DECISION OF DISMISSAL
On February 23, 2011, the court sent a Journal Entry, requesting Plaintiff to submit three mutually convenient trial dates within 14 days of the Journal Entry's file date. In its Journal Entry, the court stated that failure to respond with the requested trial dates would result in Plaintiff's appeal being dismissed for lack of prosecution.
As of this date, Plaintiff has not communicated with the court. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of March 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron March 16, 2011. The Court filed and entered this documenton March 16, 2011. *Page 1